Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Application #17084590 filed 10/29/2020. Claims 1-30 are subject to examination.

Priority
Acknowledgement is made to this application's claim for priority to provisional application 62929745 filed 11/01/2019,

Allowable Subject Matter
Claim 4, 6, 8, 10-11, and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 19-20, 26, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Kim hereafter) (US 20150146604 A1) in view of Wang et al. (Wang hereafter) (US 20190069284 A1).

Regarding claim 1, Kim teaches, A method of wireless communication at a base station, comprising: 
determining a broadcast/multicast service to be provided to a user equipment (UE) in a multicast broadcast single frequency network (MBSFN) area (Kim; configure at least one subframe, among a plurality of subframes included in a downlink radio frame, to an MBSFN subframe, Par. 0013; a multimedia broadcast multicast service (MBMS) may be effectively provided to a UE. Also, the UE may effectively perform frequency and time unit tracking on downlink data transmitted from a base station (BS) through a reference signal transmitted via a multicast broadcast single frequency network (MBSFN) subframe, Par. 0014; The single MBSFN area configuration RRC message may list every MBMS service together with an ongoing session, Par. 0138); and 
transmitting a tracking reference signal (TRS) to the UE, the TRS indicating information  receiving the broadcast/multicast service by the UE (Kim; transmit the tracking reference signal through an MBSFN subframe … wherein the tracking reference signal is a reference signal used for time and frequency tracking of a UE, Par. 0013).  
Although Kim teaches in Par. 0013 that “wherein the tracking reference signal is … generated based on a reference signal sequence determined by a pseudo-random 
TRS indicating information associated with service.
However, in the same field of endeavor, Wang teaches,
TRS indicating information associated with service (Wang; determining the initial value of the scrambling sequence based on the time unit number and the BWP configuration parameter of the data channel in the embodiment of this application is not only applied to scrambling of the data channel, but also applied to scrambling of other channels or signals … N.sub.ID.sup.BWP, Par. 0296, TABLE 47; A scrambling sequence used for scrambling a signal is generally related to a type of a channel on which the signal is transmitted or a type of the signal, Par. 0096; signals of other types may be scrambled … The other types of signals or channels may be, for example, a tracking reference signal (TRS), Par. 0096-0097 [Note that TABLE 8 has same scrambling identity as taught by Kim]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kim to include the use of BWP index as taught by Wang in order to scramble data and other signals (Wang; TABLE 47).

Regarding claim 19, Kim teaches, A method of wireless communication at a user equipment (UE), comprising: 
(Kim; configure at least one subframe, among a plurality of subframes included in a downlink radio frame, to an MBSFN subframe … transmit the tracking reference signal through an MBSFN subframe … wherein the tracking reference signal is a reference signal used for time and frequency tracking of a UE, Par. 0013; The single MBSFN area configuration RRC message may list every MBMS service together with an ongoing session, Par. 0138); and 
receiving the broadcast/multicast service  (Kim; a multimedia broadcast multicast service (MBMS) may be effectively provided to a UE. Also, the UE may effectively perform frequency and time unit tracking on downlink data transmitted from a base station (BS) through a reference signal transmitted via a multicast broadcast single frequency network (MBSFN) subframe, Par. 0014).
Although Kim teaches in Par. 0013 that “wherein the tracking reference signal is … generated based on a reference signal sequence determined by a pseudo-random sequence initialized with c.sub.init=2.sup.10(7(n.sub.s+1)+l+1)(2N.sub.ID.sup.cell+1)+2N.sub.ID.sup- .cell+N.sub.CP”, but fails to explicitly teach,
based on the TRS.
However, in the same field of endeavor, Wang teaches,
based on the TRS (Wang; determining the initial value of the scrambling sequence based on the time unit number and the BWP configuration parameter of the data channel in the embodiment of this application is not only applied to scrambling of the data channel, but also applied to scrambling of other channels or signals … N.sub.ID.sup.BWP, Par. 0296, TABLE 47; A scrambling sequence used for scrambling a signal is generally related to a type of a channel on which the signal is transmitted or a type of the signal, Par. 0096; signals of other types may be scrambled … The other types of signals or channels may be, for example, a tracking reference signal (TRS), Par. 0096-0097 [Note that TABLE 8 has same scrambling identity as taught by Kim and all RS include N.sub.ID.sup.BWP]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kim to include the use of BWP index as taught by Wang in order to scramble data and other signals (Wang; TABLE 47).

Regarding claim 26, Kim teaches, An apparatus for wireless communication at a base station, comprising: 
a memory (Kim; a base station, Par. 0013); and 
at least one processor coupled to the memory  (Kim; a base station, Par. 0013) and configured to: 
determine a broadcast/multicast service to be provided to a user equipment (UE) in a multicast broadcast single frequency network (MBSFN) area (Kim; configure at least one subframe, among a plurality of subframes included in a downlink radio frame, to an MBSFN subframe, Par. 0013; a multimedia broadcast multicast service (MBMS) may be effectively provided to a UE. Also, the UE may effectively perform frequency and time unit tracking on downlink data transmitted from a base station (BS) through a reference signal transmitted via a multicast broadcast single frequency network (MBSFN) subframe, Par. 0014; The single MBSFN area configuration RRC message may list every MBMS service together with an ongoing session, Par. 0138); and 
transmit a tracking reference signal (TRS) to the UE, the TRS  with the broadcast/multicast service to be provided to the UE (Kim; transmit the tracking reference signal through an MBSFN subframe … wherein the tracking reference signal is a reference signal used for time and frequency tracking of a UE, Par. 0013).  
Although Kim teaches in Par. 0013 that “wherein the tracking reference signal is … generated based on a reference signal sequence determined by a pseudo-random sequence initialized with c.sub.init=2.sup.10(7(n.sub.s+1)+l+1)(2N.sub.ID.sup.cell+1)+2N.sub.ID.sup- .cell+N.sub.CP”, but fails to explicitly teach,
TRS indicating a bandwidth part (BWP) associated with service.
However, in the same field of endeavor, Wang teaches,
TRS indicating a bandwidth part (BWP) associated with service (Wang; determining the initial value of the scrambling sequence based on the time unit number and the BWP configuration parameter of the data channel in the embodiment of this application is not only applied to scrambling of the data channel, but also applied to scrambling of other channels or signals … N.sub.ID.sup.BWP, Par. 0296, TABLE 47; A scrambling sequence used for scrambling a signal is generally related to a type of a channel on which the signal is transmitted or a type of the signal, Par. 0096; signals of other types may be scrambled … The other types of signals or channels may be, for example, a tracking reference signal (TRS), Par. 0096-0097 [Note that TABLE 8 has same scrambling identity as taught by Kim]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kim to include the use of BWP index as taught by Wang in order to scramble data and other signals (Wang; TABLE 47).

Regarding claim 30, Kim teaches, An apparatus for wireless communication at a user equipment (UE), comprising: 
a memory (Kim; a UE, Par. 0013); and 
at least one processor coupled to the memory (Kim; a UE, Par. 0013) and configured to: 
receive a tracking reference signal (TRS), the TRS  with a broadcast/multicast service (Kim; configure at least one subframe, among a plurality of subframes included in a downlink radio frame, to an MBSFN subframe … transmit the tracking reference signal through an MBSFN subframe … wherein the tracking reference signal is a reference signal used for time and frequency tracking of a UE, Par. 0013); and 
receive the broadcast/multicast service in a multicast broadcast single frequency network (MBSFN) area (Kim; a multimedia broadcast multicast service (MBMS) may be effectively provided to a UE. Also, the UE may effectively perform frequency and time unit tracking on downlink data transmitted from a base station (BS) through a reference signal transmitted via a multicast broadcast single frequency network (MBSFN) subframe, Par. 0014; The single MBSFN area configuration RRC message may list every MBMS service together with an ongoing session, Par. 0138).
Although Kim teaches in Par. 0013 that “wherein the tracking reference signal is … generated based on a reference signal sequence determined by a pseudo-random sequence initialized with c.sub.init=2.sup.10(7(n.sub.s+1)+l+1)(2N.sub.ID.sup.cell+1)+2N.sub.ID.sup- .cell+N.sub.CP”, but fails to explicitly teach,
TRS indicating a bandwidth part (BWP) associated with service.
However, in the same field of endeavor, Wang teaches,
TRS indicating a bandwidth part (BWP) associated with service (Wang; determining the initial value of the scrambling sequence based on the time unit number and the BWP configuration parameter of the data channel in the embodiment of this application is not only applied to scrambling of the data channel, but also applied to scrambling of other channels or signals … N.sub.ID.sup.BWP, Par. 0296, TABLE 47; A scrambling sequence used for scrambling a signal is generally related to a type of a channel on which the signal is transmitted or a type of the signal, Par. 0096; signals of other types may be scrambled … The other types of signals or channels may be, for example, a tracking reference signal (TRS), Par. 0096-0097 [Note that TABLE 8 has same scrambling identity as taught by Kim and all RS include N.sub.ID.sup.BWP]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kim to include the use of BWP index as taught by Wang in order to scramble data and other signals (Wang; TABLE 47).  

Regarding claim 20, Kim-Wang teaches, The method of claim 19, wherein the TRS comprises at least one of an activation of a bandwidth part (BWP) for receiving the broadcast/multicast service by the UE, a switch of a BWP for receiving the broadcast/multicast service by the UE, an identifier (ID) of a cell in which to receive the broadcast/multicast service by the UE (Wang; A scrambling identity is a parameter used for generating an initial value of a scrambling sequence. The scrambling identity may be at least one of the terminal identity, the cell identity, Par. 0074), or an ID of a beam via which to receive the broadcast/multicast service by the UE.  
The rational and motivation for adding this teaching of Wang is the same as for Claim 1.


Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim-Wang in further view of ABDOLI et al. (ABDOLI hereafter) (US 20210127450 A1).

Regarding claim 2, Kim-Wang teaches, The method of claim 1, wherein the information associated with receiving the broadcast/multicast service by the UE (Wang; a plurality of BWPs are configured by using higher layer signaling or physical layer signaling, and then one or more of the BWPs are activated by using higher layer signaling or physical layer signaling, Par. 0275). 
	Although Kim-Wang teaches scrambling MBMS data using BWP configuration parameter, but fail to explicitly teach, 
information is based on a radio resource control (RRC) state of the UE.  
	However, in the same field of endeavor, ABDOLI teaches,
	information is based on a radio resource control (RRC) state of the UE (ABDOLI; DL BWP switching is always assumed for DL unicast/multicast transmission in the RRC_INACTIVE state, Par. 0209).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kim-Wang to include the use of switching as taught by ABDOLI in order to receive data in different frequency location and bandwidth (ABDOLI; Par. 0210).  

Regarding claim 3, Kim-Wang-ABDOLI teaches, The method of claim 2, wherein the information associated with receiving the broadcast/multicast service by the UE comprises: 
a bandwidth part (BWP) on which the broadcast/multicast service is to be received by the UE when the UE is operating in an RRC Idle state or an RRC Inactive state (ABDOLI; DL BWP switching is always assumed for DL unicast/multicast transmission in the RRC_INACTIVE state, Par. 0209), or 
at least one of a BWP or a serving cell on which the broadcast/multicast service is to be received by the UE when the UE is operating in an RRC Connected state.  
The rational and motivation for adding this teaching of ABDOLI is the same as for Claim 2.

 
Claim 5, 17, 21, 25, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim-Wang in further view of CHEN et al. (CHEN hereafter) (US 20210153162 A1).

Regarding claim 5 and claim 21, Kim-Wang teaches, The method of claim 1 and The method of claim 19 respectively, wherein the TRS is a periodic TRS (Kim; The NCT-CRS 1600 (or TRS) may be set to have a transmission period of 1 or more periods and transmitted, Par. 0179), the method further comprising.
	Kim-Wang fail to explicitly teach,
transmitting periodic TRS parameters in system information or a multicast control channel (MCCH).  
However, in the same field of endeavor, CHEN teaches,
	transmitting periodic TRS parameters in system information (CHEN; a TRS transmission configuration can include a set of parameters, such as a … configurable periodicity … a TRS related configuration is indicated in an mm or an SIB, Par. 0080).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kim-Wang to include the use of SIB as taught by CHEN in order to send configuration parameter (CHEN; Par. 0080).

Regarding claim 17, claim 25, and claim 29, Kim-Wang teaches, The method of claim 1, The method of claim 19, and The apparatus of claim 26 respectively, further comprising: 
establishing a connection with a UE (Kim; Referring to FIG. 13, in a case in which a UE is in an RRC_CONNECTED state, Par. 0152); and 
transmitting information about a  for a second base station to the UE (Kim; the UE 1350 receives system information of the S-cell 1320 from the P-cell 1310 when the S-cell is added in the existing carrier aggregation, the UE may receive MBMS-related information with respect to the S-cell 1320 from the P-cell 1310 when the S-cell is added, Par. 0152).  
Although Kim-Wang teaches receiving system information, receiving MBMS related information, but fail to explicitly teach system information has information on TRS.
However, in the same field of endeavor, CHEN teaches,
	information about a TRS (CHEN; a TRS transmission configuration can include a set of parameters, such as a … configurable periodicity … a TRS related configuration is indicated in an mm or an SIB, Par. 0080).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kim-Wang to include the use of SIB as taught by CHEN in order to send configuration parameter (CHEN; Par. 0080).


Claim 7, 22, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim-Wang in further view of YANG et al. (YANG hereafter) (US 20210111849 A1) and in further view of LI et al. (LI hereafter) (US 20170367110 A1).

Regarding claim 7, claim 22, and claim 27, Kim-Wang teaches, The method of claim 1, The method of claim 19, and  The apparatus of claim 26 respectively.
	Although Kim teaches in Par. 0138 that “The MCCH is transmitted by an RRC”. But Kim-Wang fail to explicitly teach,
wherein the TRS is a semi-persistent TRS, the method further comprising: 
transmitting a set of parameters associated with the semi-persistent TRS parameters to the UE on a multicast control channel (MCCH); and 
transmitting, to the UE in a medium access control-control element (MAC-CE), information activating transmission of the semi-persistent TRS for the UE according to the set of parameters.  
However, in the same field of endeavor, YANG teaches,
wherein the TRS is a semi-persistent TRS (YANG; the time-domain transmission mode of the CSI-RS resource is any one of the following items: a periodic mode, an aperiodic mode, and a semi-persistent mode, Par. 0047; CSI-RS resource may be configured to be associated with one tracking reference signal (TRS) resource, Par. 0059), 
the method further comprising: 
transmitting a set of parameters associated with the semi-persistent TRS parameters to the UE on a multicast control channel (MCCH) (YANG; radio resource control (RRC) signaling may be used to configure the information related to CSI-RS resources, Par. 0042); and 
transmitting, to the UE in a medium access control-control element (MAC-CE), information activating transmission of the semi-persistent TRS for the UE according to the set of parameters (YANG; sending a media access control (MAC) control element (CE) command to the terminal device, so that the terminal device activates the CSI-RS resource according to the MAC CE command, Par. 0066).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kim-Wang to include the use of CSI-RS as taught by YANG in order to configure TRS (YANG; Par. 0059).
 Although Kim-Wang-YANG teaches configuring semi-persistent  TRS using RRC, but Kim-Wang-SHI fail to explicitly teach that the RRC is multicast RRC. 
However, in the same field of endeavor, LI teaches in Par. 0078 that “a common RRC signaling mechanism, the allocations 600a-d may be periodically broadcast or multi-cast by an NR-node”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kim-Wang-SHI to include the use of common RRC as taught by LI in order to configure allocation periodically (LI; Par. 0078).
  

Claim 9, 12-13, 23, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim-Wang in further view of SHI et al. (SHI hereafter) (US 20200106551 A1) and in further view of LI et al. (LI hereafter) (US 20170367110 A1).

Regarding claim 9, claim 23, and claim 28, Kim-Wang teaches, The method of claim 1, The method of claim 19, and  The apparatus of claim 26 respectively. 
Kim-Wang fail to explicitly teach,
wherein the TRS is an aperiodic TRS, the method further comprising: 
transmitting, to the UE, a set of parameters associated with the aperiodic TRS on a multicast control channel (MCCH) or via unicast RRC signaling; and 
transmitting, to the UE in downlink control information (DCI), information triggering the aperiodic TRS.  
However, in the same field of endeavor, SHI teaches,
wherein the TRS is an aperiodic TRS (SHI; the first signal is an aperiodic CSI-RS for Tracking. This first signal may also be referred to as an aperiodic TRS (A-TRS), Par. 0189), the method further comprising: 
transmitting, to the UE, a set of parameters associated with the aperiodic TRS on a multicast control channel (MCCH) or via unicast RRC signaling (SHI; the first configuration information is used for configuring at least one Channel State Information Reference Signal CSI-RS resource group ... the first configuration information is RRC signaling, Par. 0183-0184); and 
transmitting, to the UE in downlink control information (DCI), information triggering the aperiodic TRS (SHI; the terminal device receives first indication information sent by the network device, wherein the first indication information is used for triggering the terminal device to receive the first signal ... Optionally, the first indication information is DCI signaling, Par. 0190-0191).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kim-Wang to include the use of A-CSI-RS as taught by SHI in order to configure A-TRS (SHI; Par. 0189).
Although Kim-Wang-SHI teaches configuring aperiodic TRS using RRC, but Kim-Wang-SHI fail to explicitly teach that the RRC is unicast RRC. 
However, in the same field of endeavor, LI teaches in Par. 0078 that “using dedicated RRC signaling, the example allocations 600a-d may be, for example and without limitation, aperiodically unicasted by an NR-node in an RRC message … as System Info on-demand”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kim-Wang-SHI to include the use of dedicated RRC as taught by LI in order to configure allocation aperiodically (LI; Par. 0078).

Regarding claim 12, Kim-Wang-SHI-LI teaches, The method of claim 9, further comprising: 
transmitting, to the UE, the aperiodic TRS based on DCI including the information triggering the aperiodic TRS (SHI; the terminal device receives first indication information sent by the network device, wherein the first indication information is used for triggering the terminal device to receive the first signal ... Optionally, the first indication information is DCI signaling, Par. 0190-0191), wherein the aperiodic TRS indicates information configuring data communication associated with the multicast/broadcast service (Wang; determining the initial value of the scrambling sequence based on the time unit number and the BWP configuration parameter of the data channel in the embodiment of this application is not only applied to scrambling of the data channel, but also applied to scrambling of other channels or signals … N.sub.ID.sup.BWP, Par. 0296, TABLE 47); and 
transmitting, after the aperiodic TRS, the data communication associated with the multicast/broadcast service (Kim; a tracking reference signal, a CSI-RS may be transmitted in an MBSFN subframe and used to check whether a UE is maintained in synchronization and search for a cell, Par. 0207 [Note that UE gets data after synchronization]).  
The rational and motivation for adding this teaching of SHI and Wang is the same as for Claim 1 and 9.

Regarding claim 13, Kim-Wang-SHI-LI teaches, The method of claim 9, wherein the DL DCI indicates a slot offset for the aperiodic TRS relative to a slot carrying the DL DCI (SHI; It should be noted that the first CSI-RS resource group and the second CSI-RS resource group are associated with two reporting configurations, and the two reporting configurations are associated with one DCI trigger state (CSI-AperiodicTriggerState). The terminal device receives the corresponding DCI indication of the network device, and obtains offsets corresponding to the first CSI-RS resource group and the second CSI-RS resource group respectively, Par. 0271).  
The rational and motivation for adding this teaching of SHI  is the same as for Claim 9.

 
Claim 15-16 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim-Wang in further view of Jeon et al. (Jeon hereafter) (US 20210167930 A1).

Regarding claim 15 and claim 24, Kim-Wang teaches, The method of claim 1 and The method of claim 19 respectively, further comprising: 
configuring a second  for the broadcast/multicast service (Kim; a tracking reference signal, a CSI-RS may be transmitted in an MBSFN subframe and used to check whether a UE is maintained in synchronization and search for a cell, Par. 0207); and 
transmitting the second on a raster (Kim; element “NCT-CRS” Fig. 16; a new carrier type cell-specific reference signal (NCT-CRS) 1600 or a tracking reference signal (TRS). Instead of the name of TRS, other terms such as enhanced synchronization signal (eSS), Par. 0178) that is different than a synchronization raster (Kim; element “R0” Fig. 7 [Note that reference signal is for synchronization]). 
	Although Kim-Wang fail to explicitly teach,
	synchronization signal block (SSB).
However, in the same field of endeavor, Jeon teaches,
further comprising: 
synchronization signal block (SSB)  (Jeon; a DL BWP with SS block or TRS may be configured as a reference for synchronization tracking, Par. 0382).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kim-Wang to include the use of TRS as SSB as taught by Jeon in order to perform synchronization (Jeon; Par. 0382).

Regarding claim 16, Kim-Wang-Jeon teaches,  The method of claim 15, wherein the second SSB is at least one of a semi-persistent SSB, a periodic burst SSB (Jeon; A base station may transmit a CSI-RS resource periodically, using aperiodic transmission, or using a multi-shot or semi-persistent transmission, Par. 0217), or quasi-located with the TRS using a same cell identifier.  


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim-Wang-Chen in further view of FUJISHIRO et al. (FUJISHIRO hereafter) (US 20180035340 A1).

Regarding claim 18, Kim-Wang-Chen teaches, The method of claim 17. 
	Although Kim teaches in Par. 0158 that “MBSFN configurations of the P-cell 1410 and the S-cell 1420 are different”, Kim-Wang-Chen fail to explicitly teach,
wherein the base station comprises a source base station serving the UE and the second base station comprises a target base station in a different multicast area.  
However, in the same field of endeavor, FUJISHIRO teaches,
	wherein the base station comprises a source base station serving the UE and the second base station comprises a target base station in a different multicast area (FUJISHIRO; it may be assumed that the source cell and the target cell belong to different MBSFN areas, Par. 0267).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kim-Wang-Chen to include the use of group communication information sharing as taught by FUJISHIRO in order to manage handover (FUJISHIRO; Par. 0009).
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Examiner, Art Unit 2416